Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This application claims benefit of 62/773,329 11/30/2018. The effective filing date of this application is November 30, 2018. This Office Action is in response to the “Response To Restriction Requirement” filed February 5, 2021. This action is a NON-FINAL REJECTION. 
Election/Restrictions
Applicant’s election without traverse of Invention I, Species I-A (i.e. a method comprising the embodiment disclosed in the Instant Specification, FIG. 18) in the reply filed on February 5, 2021 is acknowledged. Claims 8 – 14 and Claims 15 – 20, drawn to a nonelected species and nonelected invention, have been cancelled by Applicant.
Applicant amended claim 1 and added new claims 21 – 33 which are said to be drawn to the elected invention of Species I-A. As such, Applicant identifies Claims 1 – 7, 21 – 33 as drawn to the elected Species I-A. Examiner has reviewed new claims 21 – 33 and concurs with Applicant that they are drawn to the elected Species I-A.
Disclosed Invention
As best understood by Examiner, Applicant’s disclosed invention(s) is/are drawn to novel methods and devices incorporating a functional component such as a through-substrate via (TSV) and/or a capacitor into an interconnect structure of a semiconductor device. Applicant’s inventive concept(s) is/are disclosed to advantageously avoid dishing or eroding phenomena of conductive features of the interconnect structure while performing a planarization process on the interconnect structure and the functional component.
Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 – 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 28 is indefinite because it is inconsistent with instant FIG. 6 (See MPEP 2173.03 “Correspondence Between Specification and Claims”). Examiner notes that, to contact the conductive material, the second interconnect would just need to extend through the third dielectric layer. Alternatively, the second interconnect could also extend through the second dielectric layer to contact the first interconnect – as in Claims 1, 21 – instead of the conductive material. As such, Claim 28 is indefinite. The following amendment is presented to Applicant for consideration (See MPEP § 2173.05(e) Section I.): 
28. (Currently-Amended) A method comprising: forming a first dielectric layer over a substrate; forming a first interconnect in the first dielectric layer; forming a second dielectric layer over the first dielectric layer and the first interconnect; patterning the first dielectric layer, the second dielectric layer, and the substrate to form an opening therein, the opening being disposed adjacent the first interconnect; filling the opening with a conductive material; forming a third dielectric layer over and in physical contact with the second dielectric layer and the conductive material; and forming a second interconnect over the first interconnect, the second interconnect extending through the second dielectric layer and the third dielectric layer and physically contacting the first interconnect.
For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 28 based on the above-presented amendment.

Allowable Subject Matter
Claim 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 29 – 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1 – 7 and 21 – 27 are in condition for allowance. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter (37 CFR 1.104(e) and MPEP §1302.14): The prior art of record does not disclose nor render obvious a method as recited by Claims 1, 21, and 28, respectively, further wherein a second dielectric layer is formed over a first dielectric layer and a first interconnect formed on a substrate, and further including patterning the first dielectric layer, the second dielectric layer and the substrate such that an opening, i.e. through via, is formed therein; filling the opening with conductive material; and 
The method of Claim 28, including subsequently forming a third dielectric layer that is over and in physical contact with the second dielectric layer and the conductive material, and forming a second interconnect over the first interconnect, the second interconnect extending through the second dielectric layer and the third dielectric layer and physically contacting the first interconnect; or alternatively, subsequently forming a third dielectric 
The method of Claim 1, including forming a third dielectric layer over the second dielectric layer and the through via, forming a fourth dielectric layer over the third dielectric layer, and forming a second interconnect in the fourth dielectric layer, the second interconnect extending through the third dielectric layer and the second dielectric layer and physically contacting the first interconnect; or
The method of Claim 21, including depositing a third dielectric layer along sidewalls and a bottom of the through via located adjacent to the first interconnect, filling the through via with a conductive material, removing a portion of the conductive material and a portion of the third dielectric layer to expose the second dielectric layer, forming a fourth dielectric layer over the second dielectric layer and the through via, and forming a second interconnect over the first interconnect, the second interconnect extending through the second dielectric layer and the fourth dielectric layer and physically contacting a top surface of the first interconnect. 
Note KIRBY et al., US 7,968,460 (See FIG. 2 – FIG. 5), made of record by Examiner, discloses a method comprising forming a first dielectric layer 218 and second dielectric layer 220 (“etch stop film”) over a substrate 201 and forming an opening (i.e. through via) 234 through the first dielectric layer 218, second dielectric However, KIRBY et al. does not disclose nor render obvious, either alone or in combination with the prior art of record, the presence of the second dielectric layer over the through via and in physical contact with the third dielectric layer – since KIRBY et al.’s second dielectric layer functions merely as an etch stop and is subsequently removed, unlike Applicant’s second dielectric layer as claimed by the instant invention(s).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/V. B. B./
Examiner, Art Unit 2813
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813